Citation Nr: 1035922	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active duty (AD) from March 1953 to 
February 1955.  He was later, at different times, a member of the 
Pennsylvania National Guard and the California National Guard, 
with service on active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran in his November 2007 VA Form 9 requested a Travel 
Board hearing.  However, he withdrew that request via his 
authorized representative by a signed submission in November 
2009.

 This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).  

The Board has broadened the appeal also to include service 
connection for a psychiatric disorder other than PTSD, based on a 
judicial precedent holding that a claim for PTSD, where the 
record reasonably indicates the presence of one or more other 
psychiatric disabilities, must also be considered as a claim for 
the other psychiatric disabilities.  The Court's rationale, in 
short, is that the Veteran cannot be held to a medical level of 
understanding of differences between various psychiatric 
disorders, so that his claim for the one also must be considered 
a claim for any other psychiatric disability as well.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  In this 
case, the medical record reflects diagnoses including depression 
and PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.




REMAND

A grant of service connection for PTSD previously required 
medical evidence establishing a diagnosis of the condition, and 
credible supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 
10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently 
been amended by the Secretary of Veterans Affairs, by the 
addition of the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In a January 2007 statement the Veteran emphasized how "very, 
very stressful" his military service had been.  However, this 
statement presents a misunderstanding of the nature of 
"stressors" that are required to support a claim for service 
connection for PTSD.  Treatment records reflect the presence of 
other past and present life stressors.  At an April 2006 VA 
mental health clinic treatment, the Veteran provided a history of 
non-military work in a steel mill which he reported had been 
high-stress, and of working in a bakery that was very hot and did 
mass-baking.  These work experiences were in their own ways 
stressful, as the Veteran then acknowledged.  His recent medical 
history reflects the Veteran's struggles with throat cancer, 
which is potentially a stressful circumstance of immense 
proportions.  Submitted statements also reflect that the Veteran 
was abandoned by his parents as a child and raised by other 
relatives.  However, as addressed above, stressors to support a 
diagnosis of PTSD have distinct requirements which distinguish 
them from other stressful life circumstances such as these raised 
by the Veteran.  

The Veteran's misunderstanding of stressor requirements to 
support a PTSD claim serves to emphasize the need to develop the 
claim without presupposing the Veteran's understanding of mental 
disorders.  His treatment records reflect diagnoses of both PTSD 
and depression.  Development of the Veteran's claim more broadly 
as one for service connection for a psychiatric disorder, to 
include diagnosed depression and PTSD, is accordingly required.  
See Clemons, supra.  Also, upon remand, VCAA notice is required 
as to a broader psychiatric disorder claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

As noted, the new criteria for the stressor element to support a 
claim for PTSD may allow for the Veteran's claim to be supported 
by assertions without independent corroboration.  38 C.F.R. 
§ 3.304(f)(3).  The Veteran made assertions in a December 2006 
submitted statement of numerous events or circumstances he 
experienced in service, including some in Korea during the Korean 
Conflict, and some involving missile duties during the Cold War 
and the Cuban Missile Crisis.  Although it is far from clear than 
any of these asserted experiences in service meet the new 
criteria for stressors involving "fear of hostile military or 
terrorist activity," the Veteran may yet assert stressors that 
meet these requirements for stressors not requiring 
corroboration, upon being provided further VCAA notice and upon 
his potentially improving his understanding of the nature of 
stressors required to support a claim for PTSD.  Id.    

The record also reflects that the Veteran was at different times 
a member of the Pennsylvania National Guard and the California 
National Guard.  Active military, naval, or air service includes 
any period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any period 
of inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods 
applicable to claims for service connected disability benefits do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be granted 
only for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

In the Veteran's case, his claim for PTSD, depression, or some 
other mental disorder may yet be supported by asserted 
experiences during ACDUTRA (to support the PTSD claim) or by 
asserted disease present during ACDUTRA (to support any claim for 
psychiatric disability).  38 C.F.R. §§ 3.6, 3.303, 3.304(f).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran updated VCAA notice, 
to inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders, 
including PTSD, and what evidence he is to 
provide and what evidence VA will attempt to 
obtain on his behalf.  Advise him of the 
bases of claim for psychiatric disorders 
other than PTSD.  This notice should also 
reflect recent changes to the evidence 
required to support a claim for service 
connection for PTSD, pursuant to 38 C.F.R. § 
3.304(f)(3), as added in 75 Fed. Reg. 39,843-
852 (July 13, 2010).  All records and 
responses received should be associated with 
the claims file, and any indicated 
development should be undertaken.

2.  The Veteran also should be asked whether 
he has any information or evidence regarding 
any post-service mental health or social 
services treatment for which records have not 
already been obtained, in furtherance of his 
claim for psychiatric disorders.  He should 
be advised that mental illness from which he 
may suffer need not necessarily be PTSD in 
order to be related to service (consistent 
with Clemons v. Shinseki, 23 Vet. App. 1 
(2009)), and he should accordingly be 
encouraged to assist in obtaining existing 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.

3.  After all appropriate development, a VA 
psychiatric examination should be afforded 
the Veteran, to address whether any current 
psychiatric disorder is causally related to 
service.  All necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In 
addressing the questions below, the 
examiner's opinion should be informed by a 
review of the Veteran's psychiatric history 
and findings as documented upon any prior 
psychiatric examinations or treatments.  To 
the extent feasible, other evidence, to 
include lay statements, may be used to 
support a diagnosis or an assessment of 
etiology as related to service, to be 
mitigated by the credibility of such lay 
statements.

a.  The examiner should review the 
claims file, and identify all current 
psychiatric disorders.  The examiner 
should provide an evaluation of the 
nature and severity of these 
psychiatric disorders, and their effect 
on functioning, including employment.  

b.  For each psychiatric disorder as to 
which the examiner enters a diagnosis, 
he/she should answer the following:  Is 
it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that such disorder developed during  
the Veteran's active duty between March 
1953 and February 1955; or pre-existed 
his AD and was aggravated (i.e., 
permanently increased in severity) 
during such service; or developed 
during any subsequent periods of 
ACDUTRA; or is otherwise causally 
related to AD or ACDUTRA?  In the 
alternative, is any such relationship 
to service unlikely (i.e., less than a 
50-50 probability)?  The examiner 
should provide a complete explanation 
for his/her opinions.

c.  Specifically regarding the 
Veteran's claimed PTSD, the examiner is 
hereby advised  that independent 
verification of claimed in-service 
stressors is not in all instances 
required to support a diagnosis of PTSD 
for purposes of supporting the 
Veteran's PTSD service connection 
claim.  Rather, the Veteran's own 
statements may support the alleged 
stressor if the stressor claimed by 
those statements is consistent with the 
places, types, and circumstances of the 
veteran's service (such as consistent 
with his war-time service in Korea 
during a period of active conflict 
during the Korean Conflict), and if the 
alleged stressor consisted of the 
Veteran experiencing, witnessing, or 
being confronted with an event or 
circumstance that involved the actual 
or threatened death or serious injury, 
or a threat  to the physical integrity 
of the Veteran or others, such as from 
an explosive device, incoming 
artillery, rocket fire, mortar fire, 
grenade, small arms fire including 
sniper fire, attack upon a friendly 
military aircraft, or other combat 
incident, and his response to the event 
or circumstances involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

The examiner must thus provide findings 
regarding the Veteran's alleged 
stressors, and whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that they 
meet these criteria, from a 
psychological perspective, in order for 
the uncorroborated stressor(s) to serve 
to support the PTSD claim.  The 
examiner must then address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran has PTSD due to an in-
service stressor meeting these 
criteria, or otherwise due to a 
corroborated in-service stressor.   

d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note: The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

f.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.  
If the examiner cannot answer any 
question posed without resorting to 
unsupported speculation, the examiner 
should so state, and explain why that 
is so.

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

